Case: 18-60183    Document: 00516486451       Page: 1    Date Filed: 09/27/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 27, 2022
                               No. 18-60183
                             Summary Calendar                      Lyle W. Cayce
                                                                        Clerk


   John Ashley Hale,

                                                        Plaintiff—Appellant,

                                    versus

   Dr. Roland Abangan, Official and Individual Capacity; Dr. John
   Doe, Official and Individual Capacity; Kitchen Supervisor K.
   Chaney; John and Jane Does; Kitchen Supervisor C.
   Rutledge; Dr. Gurdial S. Sandhu; Trinity Food Service;
   Health Administrator Ollie Little; Governor Phil
   Bryant; Commissioner Marshall Fisher; Health
   Assurance; Unknown Glass, Kitchen Supervisor; Unknown
   Taylor, Kitchen Supervisor; Nurse Evalyn Dunn; Dr. Kim
   Nagel; Henry Ford; Centurion Health Care;
   Management Training Corporation; Archie Longley,
   Deputy Commissioner; Dr. Gloria Perry, Chief Medical Officer,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:15-CV-170


   Before Jolly, Oldham, and Wilson, Circuit Judges.
Case: 18-60183         Document: 00516486451               Page: 2      Date Filed: 09/27/2022

                                           No. 18-60183


   Per Curiam:*
           John Ashley Hale, Mississippi prisoner # 24720, filed a complaint
   under 42 U.S.C. § 1983 and the Title II of the Americans with Disabilities
   Act (ADA) alleging that the defendants’ denial of adequate mental health
   care, medical care, and an appropriate diet constituted a failure to
   accommodate his disabilities in violation of Title II of the ADA and deliberate
   indifference to his serious medical needs in violation of the Eighth
   Amendment. He also raised claims of retaliation. Hale appeals the district
   court’s summary judgment dismissal of his claims. 1

           Summary judgment is appropriate if the pleadings, admissions, and
   other competent evidence demonstrate “that there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). We review a district court’s ruling on summary
   judgment de novo, “constru[ing] all facts and evidence in the light most
   favorable to the non-moving party.” Jennings v. Towers Watson, 11 F.4th 335,
   341 (5th Cir. 2021) (internal quotation marks and citation omitted).



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Hale does not argue in his initial brief that the district court erred in dismissing
   his claims that (1) Abangan and other defendants were deliberately indifferent to his serious
   medical needs because they failed to treat his hepatitis C with direct-acting antiviral drugs;
   (2) Dr. Gurdial Sandhu retaliated against him for filing a court case by intentionally
   misclassifying him during a mental health evaluation; (3) Trinity Services Group, Karen
   Chaney, Crystal Rutledge, Orlando Glass, and Patricia Taylor failed to provide adequate
   meals, including a high protein diet; and (4) Chaney, Radcliff, Rutledge, Glass, and Taylor
   retaliated against him for filing court cases and grievances by denying him food services.
   Hale has waived any challenge he might have raised regarding those claims. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).




                                                 2
Case: 18-60183        Document: 00516486451         Page: 3   Date Filed: 09/27/2022




                                     No. 18-60183


            As an initial matter, Hale argues that the district court failed to
   consider evidence he submitted in support of his claims, including his
   medical records from the VA and medical articles from various sources. It is
   not clear whether the district court took that evidence into account when
   ruling on Hale’s claims. However, nothing in those documents raises a
   genuine issue of material fact that would have precluded the district court’s
   grant of summary judgment.

            Hale argued that Abangan failed to adequately treat his chronic back
   pain and refused to order a high-protein diet. He also argued that Dunn and
   Nagel failed to adequately treat his mental health issues and prescribed
   medications that would damage his liver. As the district court held, Hale’s
   disagreement with his medical treatment did not create a genuine issue of
   material fact as to whether those defendants were deliberately indifferent to
   his serious medical needs. See Easter v. Powell, 467 F.3d 459, 463 (5th Cir.
   2006).

            Nothing in the record supports Hale’s claims that Abangan was
   deliberately indifferent or retaliated against him by intentionally failing to
   treat what Hale believed to be an infestation of mites, lice, or parasites. Nor
   has Hale shown that the district court erred in determining that he failed to
   produce any direct evidence of retaliation or allege a chronology of events
   from which retaliation could plausibly be inferred that would support his
   claim that Ford retaliated against him by removing him from the Pathway to
   Change rehabilitation program. See Jones v. Greninger, 188 F.3d 322, 324-25
   (5th Cir. 1999).




                                          3
Case: 18-60183     Document: 00516486451          Page: 4   Date Filed: 09/27/2022




                                   No. 18-60183


          Finally, the district court did not err in determining that Hale’s
   complaints of inadequate medical care did not establish a claim under the
   ADA. See Nottingham v. Richardson, 499 F. App’x 368, 377 (5th Cir. 2012);
   Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011).

          Hale has not shown that the district court erred in dismissing his
   claims. The judgment of the district court is AFFIRMED. Hale’s motion
   for the appointment of counsel is DENIED.




                                         4